Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two sets of Claim 4, the second misnumbered Claim 4 should be renumbered as Claim 5, then renumber the remainder of the claims consecutively. For examination purposes, the examiner interprets the repetitive Claim 4 as 1st set of Claim 4 and 2nd set of Claim 4.

The following Claim(s) is/are objected to because of the following informalities: 
Claim 2, in line 5, “smoke deflector have” should read “smoke deflector has”.
Appropriate correction is required.
Specification
Reference to a claim in the Specification is considered improper, since the statement might be inconsistent with the claim in the event that claims are renumbered or amended. Hence, examiner suggests to replace statements in the Specification such as "of claim 7”, found in line 1 of paragraph [0044], with a description of the features or particular limitations of the claimed apparatus which applicant intends to point out, where appropriate. 

The disclosure is objected to because of the following informalities: 
Paragraph 44, in line 8, “smoke smoke flow interface” should read “smoke flow interface”.
Appropriate correction is required.
s
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
In the “Legend” found after Paragraph [0047]:
112 Canister
130 Cartridge
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In Fig. 2, numerals 7-13.

	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1, line 2, “a smoke outlet of a chemical smoke canister”;
Claim 1, line 3, “a smoke outlet of a smoke generator”;
Claim 3, line 2, “control electronics”;
Claim 4, lines 3-4, “an electrical interface”;
Claim 4 (second one), line 2, “releasable fastening elements”;
Claim 8, line 2, “control electronics”;
Claim 9, lines 3-4, “an electrical interface”;
Claim 10, line 2, “releasable fastening elements”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                        
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:  it is unclear if “a canister for chemicals to be used to generate smoke” (lines 2-3 of Claim 2)  and “a canister of chemicals to be used to generate smoke (lines 2-3 of Claim 7) is the same as “the smoke generator” (line 3, respectively).  For examination purposes, the examiner has assumed that they are the same element (100 in Fig. 1A3).  Appropriate correction is required.
 The dependent claims are likewise rejected

Claim 4 (see paragraph 1, 1st set & 2nd set) recites the limitation "the canister housing" in line 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claims 9 and 10 recites the limitation "the canister housing" in line 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Bonvillian  et al. (US 2,581,353).
              With respect to independent Claim 1, Bonvillian et al. disclose(s): A smoke deflector (51 in Fig. 2) for a smoke generator to be arranged in a smoke streaming path between a smoke outlet of a chemical smoke canister (48 in Fig. 1) and a smoke outlet of the smoke generator (34 in Fig. 1), the smoke deflector being configured to produce even distribution of generated smoke, wherein the smoke deflector is configured to have a smoke deflector cavity of sector shape (sector shape of 51 in Fig. 1).

	With respect to independent Claim 2, Bonvillian et al. disclose(s): A smoke generator for anti-burglar (column 1, lines 1-6) purposes comprising canister holding means (54 in Fig. 1) for holding a canister for chemicals to be used to generate smoke (48 in Fig. 1), wherein the smoke generator further comprises a smoke deflector (51 in Fig. 1) arranged below the position of the canister for even distribution of generated smoke (column 6, lines 35-50), and wherein the smoke deflector have a smoke deflector cavity of sector shape (sector shape of 51 in Fig. 1).

	With respect to independent Claim 7, Bonvillian et al. disclose(s): A smoke generator for anti-burglar purposes (column 1, lines 1-6) comprising a canister holder (54 in Fig. 1) configured to hold a canister of chemicals to be used to generate smoke (48 in Fig. 1), wherein the smoke generator further comprises a smoke deflector (51 in Fig. 1) arranged below the position of the canister for even distribution of generated smoke (column 6, lines 35-50), and wherein the smoke deflector has a smoke deflector cavity of sector shape (sector shape of 51 in Fig. 1).

Claim(s) 2, 4 (see paragraph 1), 5-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Chantemerle (US 1,715,278).


	With respect to independent Claim 2, Chantemerle disclose(s): A smoke generator for anti-burglar purposes (page 1, lines 44-48) comprising canister holding means (40 in Fig. 1) for holding a canister for chemicals to be used to generate smoke (22” in Fig. 1), wherein the smoke generator further comprises a smoke deflector (1 in Fig. 1) arranged below the position of the canister for even distribution of generated smoke (page 2, lines 2-4), and wherein the smoke deflector have a smoke deflector cavity of sector shape (sector shape of 1 in Fig. 1).

With respect to Claim 4 (see paragraph 1, 2nd set of Claim 4), Chantemerle teach(es) the generator of independent Claim 2. Chantemerle further disclose(s): wherein the canister housing and the smoke generator have co-operating, releasable fastening elements to hold the canister housing and the smoke generator together and to allow them to be separated without the use of tools (3 in Fig. 1).

With respect to Claim 5, Chantemerle teach(es) the generator of independent Claim 2. Chantemerle further disclose(s): wherein the canister housing is so configured that the housing prevents a user from touching a canister contained within the housing unless the housing is opened (Fig. 1).

With respect to Claim 6, Chantemerle teach(es) the generator of independent Claim 2. Chantemerle further disclose(s): configured for wall mounting (wall mounting seen in Fig. 1).

	With respect to independent Claim 7, Chantemerle disclose(s): A smoke generator for anti-burglar purposes (page 1, lines 44-48) comprising a canister holder (40 in Fig. 1) configured to hold a canister of chemicals to be used to generate smoke (22” in Fig. 1), wherein the smoke generator further comprises a smoke deflector (1 in Fig. 1) arranged below the position of the canister for even distribution of generated smoke (page 2, lines 2-4), and wherein the smoke deflector has a smoke deflector cavity of sector shape (sector shape of 1 in Fig. 1).

With respect to Claim 10, Chantemerle teach(es) the generator of independent Claim 7. Chantemerle further disclose(s): wherein the canister housing and the smoke generator have co-operating, releasable fastening elements to hold the canister housing and the smoke generator together and to allow them to be separated without the use of tools (3 in Fig. 1).

With respect to Claim 11, Chantemerle teach(es) the generator of independent Claim 7. Chantemerle further disclose(s): wherein the canister housing is so configured that the housing prevents a user from touching a canister contained within the housing unless the housing is opened (Fig. 1).

With respect to Claim 12, Chantemerle teach(es) the generator of independent Claim 7. Chantemerle further disclose(s): configured for wall mounting (wall mounting seen in Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 (see paragraph 1, 1st set of Claim 4) and  8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantemerle in view of Bosch et al. (US 7,578,225 B2). 
                Regarding Claim 3, Chantemerle teach(es) the generator of independent Claim 2.
	Chantemerle further teach(es): control electronics to provide the electrical signals to the canister to actuate the canister to cause smoke to be released from the canister (5’ in Fig. 1).
Chantemerle fail(s) to disclose: a battery power source.
However, Bosch et al. teach(es) a generator (Fig. 5) including: a battery source (156 in Fig. 5).  Utilizing a battery source allows for additional power source capability.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chantemerle, with the teachings of Bosch et al., for the purpose of allowing for additional power source capability.

	Regarding Claim 4 (see paragraph 1, 1st set of Claim 4), Chantemerle teach(es) the generator of Claim 3.
	Chantemerle further teach(es): wherein the canister housing and the smoke generator are so configured that, when a user fits the canister housing including a smoke canister to the smoke generator, an electrical interface of the canister makes the electrical connections necessary to the smoke generator to allow the canister to be activated under the control of the control electronics (4 in Fig. 1).

                Regarding Claim 8, Chantemerle teach(es) the generator of independent Claim 7.
	Chantemerle further teach(es): control electronics to provide the electrical signals to the canister to actuate the canister to cause smoke to be released from the canister (5’ in Fig. 1).
Chantemerle fail(s) to disclose: a battery power source.
However, Bosch et al. teach(es) a generator (Fig. 5) including: a battery source (156 in Fig. 5).  Utilizing a battery source allows for additional power source capability.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chantemerle, with the teachings of Bosch et al., for the purpose of allowing for additional power source capability.

	Regarding Claim 9, Chantemerle teach(es) the generator of Claim 8.
	Chantemerle further teach(es): wherein the canister housing and the smoke generator are so configured that, when a user fits the canister housing including a smoke canister to the smoke generator, an electrical interface of the canister makes the electrical connections necessary to the smoke generator to allow the canister to be activated under the control of the control electronics (4 in Fig. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5 and 7 of U.S. Patent No. 11,318,485 B2 (Echeverria).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application is a broader claim than Claims 1, 5 and 7 of U.S. Patent No. 11,318,485 B2 by deleting enclosing the pyrotechnic smoke canister, electrical interface, electrical contacts and smoke flow interface.

Claims 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,045,820 B2 (Echeverria).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 2 and 7 of the current application is a broader claim than Claim 1 of U.S. Patent No. 11,045,820 B2 by deleting the smoke deflector having a body having upper, lower and side walls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to smoke generators: Dalton (US 1,763,581); Mimura et al. (US 10,145,658 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
16 November 2022




/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855